Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-11, drawn to a system or apparatus, classified in B05C5/00.
II. Claims 12-28, drawn to a method, classified in H01M4/0419.
The inventions are independent or distinct, each from the other because:
Inventions II and I are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  In this case the system or apparatus as claimed can be used for depositing insulating material for making decorative articles.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:

(a) the inventions have acquired a separate status in the art in view of their different classification; (b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter; (c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); (d) the prior art applicable to one invention would not likely be applicable to another invention; (e) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.	
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with John Harmen in 7/2021 a provisional election was made with traverse to prosecute the invention of Group I, claims 1-11.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 12-28 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, Applicant recites “at least one sprayer configured to,…” and then follows with recitation of particulate materials intended to be sprayed.  Thus, it is unclear whether Applicant intends the particles to form a part of the system?  If yes, then it is suggested that Applicant positively recite “a source or supply of particles comprising,…--.

Claim Rejections - 35 USC § 112(d) 
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 9 and 10 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
In claim 9, Applicant recites the substrate being metal foil and the substrate as claimed has not been positively recited as a part of the claimed invention from claim 1.  Thus, the recitation of the substrate being metal foil which is intended for use in the system does not further structurally limit the system.
 In claim 10, Applicant recites the particles comprising binder and the particles as claimed have not been positively recited as a part of the claimed invention from claim 1.  Thus, .
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

                                                  Disclaimer
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 9, and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schultz (US 6,326,090).
Schultz provides a spray system capable of applying particles on a substrate to form a particle layer comprising at least one sprayer (col. 12, lines 9-32; col. 18, lines 49-61) to spray particles towards a substrate, the particles comprising at least one of an electrochemical material, ionically conductive material, electrically conductive material, and separator material (col. 8, lines 51-67; col. 9, lines 1-14; col. 12, lines 9-32; col. 18, lines 49-61; col. 19, lines 41-67; and col. 20, lines 1-19; see Figs. 2 and 3A-3E); a first mask (col. 20, lines 1-19) movable to selectively masks the substrate from particles in a first region of the substrate, a second mask 
Regarding claims 9 and 10, the substrate as well as the composition of the particles have been read as intended use in the system and have been given no patentable weight.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Schultz (US 6,326,090) in view of Lafarre et al (US 2014/0368804).
Schultz provides a spray system as mentioned above yet Schultz is silent concerning the at least one sprayer being two sprayers with one being configured to spray particles on one side of the substrate and another sprayer to spray particles on another including opposite side of the substrate.  Lafaree recognizes in the art, the application of a layer of thin film stacked to a top surface of a substrate holder and to an undersurface or opposite side of the substrate holder via spray coating to form an electronic component as evidenced by [0100, 0101].  In light of the .

Claims 6 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Schultz (US 6,326,090) in view of Prinz et al (US 5,278,442).
Schultz provides a spray system as mentioned above yet Schultz is silent concerning a conveyor to move at least a portion of the substrate relative to the at least one sprayer.  Prinz establishes in the art, the use of a substrate on a work table which moves or conveys the substrate relative to a sprayer for depositing layers of metal material on the substrate (see col. 3, lines 37-8; col. 4, lines 1-15; col. 5, lines 36-56; col. 7, lines 44-65; see Fig. 2).  In light of the teachings of Prinz, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize in the Schultz system the suitable working conveyor configured to move at least a portion of the substrate to thereby form a desired electronic component.
Regarding claim 11, is silent concerning the at least one sprayer being two sprayers with one being configured to spray first particles on the substrate and another sprayer to spray second particles on top of the first particles.  Prinz recognizes in the art, the application of metal layers on a substrate using mask material to form an electronic component as evidenced by (col. 3, lines 37-68; col. 4, lines 1-15; col. 5, lines 36-56; col. 7, lines 44-68, and col. 8, lines 1-27).  In light of the teachings of Prinz, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the Schultz system to include two sprayers each one spraying a desired layer of particles on the substrate to effect a layered electronic component. 

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Schultz (US 6,326,090) in view of Oberman (US 5,925,897).
Schultz provides a spray system as mentioned above yet Schultz is silent concerning the substrate intended to be used in the system being metal foil.  Oberman recognizes in the art, that in forming an electronic component such as a LED, electrical films of particles are deposited on metal foil to form electrical contacts for the LED as evidenced by col. 4, lines 39-42 and col. 8, lines 61-64).  In light of the teachings of Oberman, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the Schultz system use metal foil as the intended substrate in order to form desired electrical contacts for a LED.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Schultz (US 6,326,090) in view of Pepin (US 5,334,411).
Schultz provides a spray system as mentioned above yet Schultz is silent concerning the particles intended to be used in the system including binder.  Pepin recognizes in the art, that in forming an electronic component, conductive particles with binder are combined and deposited on the substrate to form the electronic component including a capacitor as evidenced by col. 3, lines 49-68 and col. 4, lines 1-22.  In light of the teachings of Pepin, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the Schultz system to use particles with binder in order to form an electrical component such as a capacitor.
Allowable Subject Matter
Claims 2, 3, 5, 7, and 8 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The following patent sets forth a coating apparatus which deposits particulate coating on a conveyed substrate utilizing a pneumatic clamp:  Park (US4,067,291).  The following patent sets forth a coating apparatus which deposits particulate coating on a conveyed substrate utilizing a mask and clamping:  Toyoshima et al (US2015/0217308).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA E. EDWARDS whose telephone number is (571)272-1227. The examiner can normally be reached 9:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 571-272-1295. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/LAURA EDWARDS/Primary Examiner, Art Unit 1717                                                                                                                                                                                                        
le
2/1/2022